                                   Case 7:20-cv-06604-PMH Document 1-1 Filed 08/18/20 Page 1 of 5

                                                         Exhibit A to the Complaint
Location: Port Chester, NY                                                                          IP Address: 100.37.133.120
Total Works Infringed: 36                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            07/06/2020   Blacked      07/04/2020     07/20/2020   PA0002248966
          C695EDFA34BDA5089F0EC37C361E56A8C5CF5878                              14:18:05
          File Hash:
          DFB96246FAF43B88B6AA8D9ECE6BD4CF7DB5EFB3E416CA5A9C08219EDCA0C24B
 2        Info Hash:                                                            06/22/2020   Blacked      06/20/2020     07/17/2020   PA0002248594
          CD4A9FC390088E589AF0B4D5296E65EA92F8467D                              14:18:31
          File Hash:
          165E8220252E08B6E41C3A3D66BE71D78F87504E3C1566BEB22BEDAE4E139A31
 3        Info Hash:                                                            05/04/2020   Blacked      05/04/2020     05/19/2020   PA0002241475
          11575B869DE3A034D920FFDFADEB055C540A076F                              19:16:37     Raw
          File Hash:
          9769506A26BB7AB24ADA6E8FF52442E3358BCEA9CC9F82DD85B901079B2C4AC6
 4        Info Hash:                                                            05/01/2020   Vixen        05/01/2020     05/19/2020   PA0002241473
          119AF0FE0D600A691A6BE72E8E70780F0211AD6F                              21:45:28
          File Hash:
          DEF2A0F290E45AF5B8763396AFF59078D56742F92C671B88355E180BA3E645EA
 5        Info Hash:                                                            02/10/2020   Tushy        02/10/2020     03/15/2020   PA0002240548
          D34AC7BBEFC98228D9B0B81EE0DC3E307391FE19                              22:44:44
          File Hash:
          9186FE7C5262EE2F37AEE2AC736662CC1382F073980E77808498DA3095CDAAD3
 6        Info Hash:                                                            01/28/2020   Blacked      08/23/2019     09/11/2019   PA0002199989
          11BE292AF7B6E97B5F5DF01D28694305D92417DA                              21:26:52
          File Hash:
          6D2F0AF16950FAA5B78A689DAD0DC66362AEFB1D9655E752A283DD0AEBAED0EF
 7        Info Hash:                                                            01/28/2020   Vixen        10/06/2019     10/21/2019   PA0002207778
          9E5DDD510945C8DD46FF3E459522F0292D605EE0                              20:44:03
          File Hash:
          27ACBEAFD3C064094A693AFC0818310C36EDABEFCD4508C74040DFC08488C1D6
 8        Info Hash:                                                            01/27/2020   Blacked      01/27/2020     03/15/2020   PA0002240550
          B2A0ED65FF4957BEEE2640BEB71398509EC2B4A7                              23:32:12     Raw
          File Hash:
          4D5114E4D11A3B7FB2957BAC4D247344E80E60BE4EC77AE7D0A77CBDF33A59E2
                                Case 7:20-cv-06604-PMH Document 1-1 Filed 08/18/20 Page 2 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         01/25/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       A8F89195C84549E7FB39FBDB8720C479AD022662                           21:14:47
       File Hash:
       F8CE8E0DB0EAB65F9B5BC1D3EEAF22F89AE169435419C66E28A8E19AED15A875
10     Info Hash:                                                         01/13/2020   Tushy     07/25/2018   09/05/2018   PA0002134601
       B96BCDF4558FFA95A926B8F0957D4832CB123808                           02:52:49
       File Hash:
       C358AB3FFACF26D8E4A32B5DB6946845E742B47D7CB8E99262F2633056E9268C
11     Info Hash:                                                         01/13/2020   Blacked   12/31/2018   01/22/2019   PA0002147686
       C9F33CBBA97AD447098DDEBA78E24020D3938C10                           02:52:47
       File Hash:
       D251B62A82C8F59D740F9B3CB21B829B90D45CBE01F3BA6BF71F5438F3270448
12     Info Hash:                                                         01/13/2020   Vixen     12/20/2018   01/22/2019   PA0002147683
       315D6998E997E35BA990750436DC4FCC9A8D1E5D                           02:52:47
       File Hash:
       0E37654E33ECDB734A7E5DB1FB6D985CE23524DD2A4333ACCB36D2C304E80345
13     Info Hash:                                                         01/13/2020   Blacked   01/17/2019   02/22/2019   PA0002155141
       8B2548496AD120D1FD096380F223C0C37D42B2B1                           02:52:47     Raw
       File Hash:
       15378B1ED6FF670EAA1B7274A3B267545E367F430B33CC0B0AAD9F32DA30C7A7
14     Info Hash:                                                         01/07/2020   Tushy     01/06/2020   02/03/2020   PA0002236202
       5516C3DB21F565831FCC449496722F7D2EEF5D58                           18:32:49
       File Hash:
       BDA9BA99487F613A5ECBE5565801CC20786162CEA85527894D1E3094D7BBE315
15     Info Hash:                                                         12/28/2019   Vixen     01/24/2018   03/02/2018   PA0002104759
       5A8BC94EE6DAF663693A4425805DA4185720FBF4                           00:55:22
       File Hash:
       DCA9008E159239B44ED229D021F7176DC5866A114C36F038FA6D99DA91D2F501
16     Info Hash:                                                         12/23/2019   Vixen     03/30/2019   04/29/2019   PA0002169943
       FB672E815A9FEA2A5E75AB12CF8D0C070F88F203                           22:30:01
       File Hash:
       4533A2D00026774EA08D15C910F8939DF7CFE778FCC019BE146C06FF19256D85
17     Info Hash:                                                         12/23/2019   Blacked   12/11/2018   01/22/2019   PA0002147907
       118EB86B2CCCBB2C282856AC27FF2515ADB8D284                           21:29:40
       File Hash:
       A319BE235C2DE4351DBC9EAE8A2DDC8BBD4B23E031D8A4B0A020E2DE1CAF84C1
                                Case 7:20-cv-06604-PMH Document 1-1 Filed 08/18/20 Page 3 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         12/23/2019   Vixen     08/22/2019   09/17/2019   PA0002216215
       A323CE426DF8477D9E081137B6455177AD8A5250                           21:22:12
       File Hash:
       1AB2725B8ADE18D027E1DDFB402C129AC6926A2368BDB27144E697901F8EB646
19     Info Hash:                                                         12/23/2019   Blacked   12/20/2018   01/22/2019   PA0002147906
       62906BB416FDB39E6D89567E554265F4675FA366                           21:22:11     Raw
       File Hash:
       90DD728A354B4FFB49F4157353ECE404EDE763B700E584722F9CAD312D6BCCF7
20     Info Hash:                                                         12/23/2019   Vixen     05/09/2019   06/03/2019   PA0002178768
       F9B1C1D66AED353AE45C3DB37B2DCEA70E3E7649                           21:22:07
       File Hash:
       55B79140DAC0943B0950CCB4FDA2EEBA6CF3EAE421B990BA2CA97A24DD3E3490
21     Info Hash:                                                         12/22/2019   Vixen     01/14/2019   02/02/2019   PA0002155387
       5388E2AF6BA053552505447FD1595996482FCA4F                           22:11:25
       File Hash:
       C4EDA32CE636035DA04104E6A719A7FD6E92E96C7156530628C7A8A823FF1F00
22     Info Hash:                                                         12/16/2019   Blacked   11/13/2019   11/27/2019   PA0002213997
       CB3E0990402330F8BB53F646F8F4442823D49B2D                           23:49:55     Raw
       File Hash:
       47DBB7C708EA487E8F95EB89FBDC0596204EADDC029D9BCD1FD57B8E9FF2552E
23     Info Hash:                                                         12/16/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       394C61DBB1F7AE37235312328E8EA8D997C00B8D                           22:04:58
       File Hash:
       353FEF6A78480786CB531A4AFC7F59D196EC18C5E430A53E37FAE917F3E9EE3C
24     Info Hash:                                                         12/15/2019   Blacked   11/16/2019   12/03/2019   PA0002232049
       0C3DE4F2C051D172C64E1806FF1443E927D83769                           18:56:46
       File Hash:
       E2C7F4AA2C72DC7A352817F7CE175170EF8AB2A69D96A7CA1F3F3F8768E8A3B4
25     Info Hash:                                                         12/15/2019   Tushy     11/17/2019   11/27/2019   PA0002213996
       DF34CC6992211EE8A95AB83B591717F6865A3446                           18:35:48
       File Hash:
       3C35E347672A754E6CB420CA24AC0CB4D28D63917E6BB0496915BB78C27B11C9
26     Info Hash:                                                         12/15/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       0E88A66CCAB0C708774C78CAEFEBEC4EEDBEACCF                           18:16:42     Raw
       File Hash:
       607A12C013F9B75E0B48C01A9B1D64908F15FDDEAE6F90A85FEAC18574F98C88
                                Case 7:20-cv-06604-PMH Document 1-1 Filed 08/18/20 Page 4 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/15/2019   Blacked   11/11/2019   11/27/2019   PA0002213994
       1966DD7D52A5FA98961A28CB9CAFB81EEBDBFD2A                           18:04:33
       File Hash:
       45C2649F6F7F08AA46A93D1D5086BDF7702AA909526AE3D7D7984F1654F6F0C6
28     Info Hash:                                                         12/15/2019   Tushy     11/27/2019   01/03/2020   PA0002233434
       00E76680265AA6145E5104F972BDED865E564648                           14:24:56
       File Hash:
       01FF5F2733F0DB3E3E99DAA974FA4AE1DB23077BB9312F2E37DBABAC7B08D1D4
29     Info Hash:                                                         12/09/2019   Vixen     09/26/2019   10/01/2019   PA0002217354
       B6F5BDCA722BCAC4EAB1561FCDE83A4AC08FFB8E                           10:53:17
       File Hash:
       5F012319ADF87B5C2017760F4724BC017094185E636CE8EC7E07A722713C1EF8
30     Info Hash:                                                         12/09/2019   Vixen     07/08/2019   09/10/2019   PA0002199411
       A0EE50D507F02440753CEBA380F2629D20169CDA                           06:44:04
       File Hash:
       F264BD15413CDC3467CCB219510F621A242B0AF734D9F7773768ACD6E62A5209
31     Info Hash:                                                         12/09/2019   Vixen     09/16/2019   10/01/2019   PA0002217346
       CD3EF1BF5222E0E5E7A30BAE0B52B69B96099124                           05:07:33
       File Hash:
       E02D3BFD9D95E78D21029FDCF8B841B3E4CFCAED0128FB308C8B54100E8F3C25
32     Info Hash:                                                         12/08/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       103C104845EA92DF434870AF32157ADF8776A105                           23:18:56
       File Hash:
       9B8A219E98FA288C57CCF76D04BC85851A377884ADA249E4D50065ACC4596450
33     Info Hash:                                                         12/08/2019   Vixen     07/18/2019   09/10/2019   PA0002199410
       FE706A0D53DE236096C6D3E561F68FD029D88C64                           23:18:52
       File Hash:
       381C875766CA311B44337738CE356883415E15515B861AF0B6E73AE565B27C62
34     Info Hash:                                                         12/08/2019   Vixen     11/15/2019   12/03/2019   PA0002232048
       DC30D38A95162A141FFA955504BFE982F6083265                           12:46:15
       File Hash:
       E709DB0873EC57F63BCD875EF6E75B82CC7BE6BC5FC8D58693710224BC14BDB9
35     Info Hash:                                                         12/08/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           12:19:38
       File Hash:
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
                                Case 7:20-cv-06604-PMH Document 1-1 Filed 08/18/20 Page 5 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         12/05/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       DF073BB905FA736618C4185BB388B1C2F681BF59                           19:50:06     Raw
       File Hash:
       69DBBB44BA79EB1F36D89474160E2775F570756E5F5A3A17089B00D62E7130DA
